--------------------------------------------------------------------------------


Exhibit 10.2
STOCK OPTION AWARD AGREEMENT
PNM RESOURCES, INC.
OMNIBUS PERFORMANCE EQUITY PLAN
 
PNM Resources, Inc., a New Mexico corporation (“PNM” or the “Company”), hereby
awards to «First» «Last» (the “Optionee”), an employee of the Company and a
Participant in the PNM Resources, Inc. Omnibus Performance Equity Plan (the
“Plan”), as it may be amended, a non-qualified stock option (“Option” or
“Options”) to purchase up to, but not to exceed in the aggregate
«Stock_Options_» shares of Common Stock of the Company (“Stock”), at an Exercise
Price of ______ per share, subject to the following terms and conditions. The
grant is given effective as of the ___ day of _______, 2007 (the “Grant Date”).
 
Capitalized terms used in this Stock Option Award Agreement (the “Agreement”)
and not otherwise defined herein shall have the meanings given to such terms in
the Plan.
 
1.  Grant. This Option is granted pursuant to the Plan, the terms of which are
hereby incorporated by reference.
 
2.  Vesting.
 
(a) Except as set forth herein below, these Options shall vest in the following
manner: (i) at the end of the first anniversary of the Grant Date, 33%; (ii) at
the end of the second anniversary of the Grant Date, 67%; and (iii) at the end
of the third anniversary of the Grant Date, 100%.
 
(b) Upon (i) the death, Disability, Retirement or Impaction of the Optionee,
(ii) a Change in Control of the Company, or (iii) events resulting in full
vesting as otherwise described in Section 13.1 of the Plan, all nonvested
Options shall be 100% vested.
 
(c) Upon the involuntary or voluntary termination of employment of an Optionee
for reasons other than those set forth in Subparagraph (b) above, the Option, if
not previously vested, shall be canceled.
 
(d) Upon termination of employment with the Company for Cause, all Options
(vested and nonvested) shall be terminated and forfeited immediately.
 
3.  Exercise of Options.
 
(a) Timing of Exercise. Generally, the vested Options shall be exercisable at
any time following the vesting thereof, on or before the earlier of (i) three
(3) months following an Optionee’s voluntary termination or involuntary
termination of employment with the Company for reasons other than Impaction or
Cause; (ii) three (3) years following an Optionee’s termination due to Death,
Disability, Retirement, Impaction or Change In Control of the Company; or (iii)
the tenth anniversary date of the Grant Date of the Options. The time period
during which Optionee may exercise any Option will not be extended for any
reason. The Company does not represent or guarantee that the Options granted
hereunder will actually be exercisable throughout the exercise period. Factors
that could affect the exercisability of the Options or the Optionee’s desire to
exercise the Options include, but are not limited to, the price of Company Stock
remaining below the exercise price for any Option, black-out periods that
preclude the sale of Stock acquired through the exercise of any Option, lock-up
agreements, or lapse of the exercise period.
 
 

--------------------------------------------------------------------------------


Optionee is responsible for ascertaining the times and conditions applicable to
the exercise of each Grant of Options awarded under the Plan.
 
(b) Time and Method of Payment. The Options shall be exercised by the Optionee
giving written notice to the Company of his or her intent to exercise the
Options, along with the tendering of cash in full payment of the Exercise Price
of the Options being exercised, times the number of such Options being
exercised. Alternatively, in lieu of cash, the Exercise Price may be paid, in
full or in part by the Optionee, by delivery to the Company (through actual
tender or by attestation), of Stock of the Company owned by the Optionee for
more than six months. The amount credited against the Exercise Price for Stock
being assigned and delivered to the Company shall equal the Fair Market Value of
the Stock on the date of transfer times the number of shares being assigned and
delivered. In addition, the Exercise Price for any Option may be paid through a
broker-assisted “cashless exercise” arrangement by the Optionee’s delivery of
written notice to the Company of his or her intent to exercise the Options
together with irrevocable instructions to the broker to promptly deliver to the
Company the amount of the sale or loan proceeds that is equal to the Exercise
Price. For Optionees subject to Section 16 of the Exchange Act and key employees
as specified in the Insider Trading Policy, pre-clearance for sales of stock
(including a broker-assisted “cashless exercise”) shall be obtained from the
Senior Vice President and General Counsel at PNM Resources, Inc., Alvarado
Square, Albuquerque, New Mexico 87158, or his/her successor.
 
(c) Exercise Following Optionee’s Death. If an Optionee dies, whether or not the
Optionee is an employee of the Company at the date of such death, without having
fully exercised his or her vested Options, the personal representative or the
person receiving such Options from the Optionee or his or her estate shall have
the right to exercise the Options pursuant to the timing and methods set forth
in Subparagraphs (a) and (b) above.
 
(d) Delivery of Shares. Within an administratively reasonable period of time
after the exercise of an Option and the payment of the full Exercise Price, and
after satisfaction of all applicable withholding requirements, the Optionee
shall receive a Stock certificate evidencing his or her ownership of such Stock.
An Optionee shall have none of the rights of a shareholder with respect to
Options until the date a Stock certificate is issued in the Optionee’s name. No
adjustment will be made for dividends or other rights for which the record date
is prior to the date such Stock certificate is dated.
 
(e) Holding Period. The shares of Stock obtained upon the exercise of any Option
granted hereunder may not, if necessary to meet Rule 16b-3 requirements, be sold
by an Optionee subject to Section 16 of the Exchange Act until six (6) months
after the delivery to the Participant of the Stock Option Award Agreement.
 
 
2

--------------------------------------------------------------------------------


4.  Adjustments. Neither the existence of the Plan nor this Option shall affect,
in any way, the right or power of the Company to make or authorize: any or all
adjustments, recapitalizations, reorganizations, or other changes in the
Company’s capital structure or its business; or any merger or consolidation of
the Company; or the dissolution or liquidation of the Company; or any sale or
transfer of all or any part of its assets or business; or any corporate act or
proceeding, whether of a similar character or otherwise; all of which, and the
resulting adjustments in, or impact on, the Option are more fully defined in
Section 5.3 of the Plan.
 
5.  Withholding and Deductions. The Company shall have the right to deduct from
any payments made by the Company to the Optionee any federal, state or local
taxes of any kind as are required by law to be withheld with respect to the
exercise of Options granted hereunder. The Company also shall have the right to
take such other actions as may be necessary in the opinion of the Company to
satisfy all obligations for withholding and payment of such taxes, including, in
its sole discretion, and subject to the provisions of applicable law and to any
conditions the Committee may determine to be necessary in order to comply with
all applicable conditions of Rule 16b-3 or its successors under the Exchange
Act, to permit the Optionee, at the Optionee’s election, to satisfy, in whole or
in part, any tax withholding obligation which may arise in connection with the
exercise of Options by requesting that the Company withhold shares of Stock
having a Fair Market Value of the Stock equal to the amount of the income tax
withholding. Any shares of Stock deliverable to the Optionee under the terms of
this Agreement also are subject to offset by the Company, and the Optionee
hereby authorizes such offset, to liquidate and reduce any outstanding debt or
unpaid sums owed by the Optionee to the Company or its successor.
 
6.  Compliance with Exchange Act. With respect to Optionees subject to Section
16 of the Exchange Act, Options granted or exercised pursuant to this Award are
intended to comply with all applicable conditions of Rule 16b-3 or its
successors under the Exchange Act.
 
7.  Dividend Equivalents. The Optionee will not be entitled to receive a
dividend equivalent for any of the shares of Stock subject to the Options
granted hereunder.
 
8.  Non-Assignability. Options shall not be transferable other than by will or
by the laws of descent and distribution, and during Optionee’s lifetime shall be
exercisable only by the Optionee. The Options are otherwise non-assignable. (See
Section 14 of the Plan).
 
9.  Optionee Representation. As a condition to the exercise of any Option, the
Company may require a representation from the person exercising the Option that
the Stock is being acquired only for investment purposes and without any present
intention to sell or distribute such shares.
 
10.  Employment Agreement. Notwithstanding anything to the contrary herein
contained in this Agreement, (a) neither the Plan nor this Agreement is intended
to create an express or implied contract of employment for a specified term
between the Optionee and the Company and (b) unless otherwise expressed or
provided, in writing, by an authorized officer, the employment relationship
between the Optionee and the Company shall be defined as “employment at will”
wherein either party, without prior notice, may terminate the relationship with
or without cause.
 
 
3

--------------------------------------------------------------------------------


11.  Regulatory Approvals and Listing. The Company shall not be required to
issue any certificate for shares of Stock upon the exercise of an Option granted
under the Agreement prior to satisfying any regulatory or registration approval,
qualification or ruling from the Securities and Exchange Commission, the
Internal Revenue Service or any other governmental agency which the Committee,
in its sole discretion, shall determine to be necessary or advisable. (See
Section 20.1 of the Plan).
 
12.  Nonstatutory Stock Option. The Options granted hereunder are nonstatutory
(non-qualified) stock options, and are not “incentive stock options” pursuant to
the Code.
 
13.  Administration. This Agreement shall at all times be subject to the terms
and conditions of the Plan and the Plan shall in all respects be administered by
the Committee in accordance with the terms of and as provided in the Plan. The
Committee shall have the sole and complete discretion with respect to the
interpretation of this Agreement and the Plan, and all matters reserved to it by
the Plan. The decisions of the majority of the Committee with respect thereto
and to this Agreement shall be final and binding upon Optionee and the Company.
In the event of any conflict between the terms and conditions of this Agreement
and the Plan, the provisions of the Plan shall control
 
14.  Waiver and Modification. The provisions of this Agreement may not be waived
or modified unless such waiver or modification is in writing signed by the
Company.
 
15.  Validity and Construction. The validity and construction of this Option
shall be governed by the laws of the state of New Mexico.
 
MANY OF THE PROVISIONS OF THIS AWARD AGREEMENT ARE SUMMARIES OF SIMILAR
PERTINENT PROVISIONS OF THE PLAN. TO THE EXTENT THIS AGREEMENT IS SILENT ON AN
ISSUE OR THERE IS A CONFLICT BETWEEN THE PLAN AND THIS AGREEMENT, THE PLAN
PROVISIONS SHALL CONTROL.
 
IN WITNESS WHEREOF, the Company has caused this Stock Option Award Agreement to
be executed, effective as of ____________________.
 

 

4

--------------------------------------------------------------------------------



PNM RESOURCES, INC.






By : __________________________
JEFFRY E. STERBA
Chairman, President and Chief Executive
Officer

 

5

--------------------------------------------------------------------------------



ACKNOWLEDGEMENT BY OPTIONEE


By signing below, the Optionee acknowledges receipt of a copy of the Stock
Option Award Agreement dated ___________ ___, 2007 and the Plan and further
acknowledges that the Options granted under the terms of the Award Agreement are
governed by the terms and conditions of the Plan and the Award Agreement.






_________________________________________
(Name of Optionee)


_________________________________________
(Signature of Optionee)
 
 
6